Citation Nr: 9917182	
Decision Date: 06/22/99    Archive Date: 06/29/99

DOCKET NO.  94-00 039A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Whether there was clear and unmistakable error in a March 31, 
1986 rating decision because of the failure to award special 
monthly compensation at the rates specified in 38 U.S.C.A. 
§ 1114(o),(r)(1) (West Supp. 1999).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

B. P. Tierney, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1962 to May 
1967.

REMAND

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico, dated in August 1992.  The Board remanded the 
appeal in June 1997.  Other claims addressed by that remand 
have subsequently been completely granted by the RO and are 
no longer in appellate status.

In its June 1997 remand, the Board specified that agency of 
original jurisdiction consideration of evidence was required 
in accordance with 38 C.F.R. § 20.1304(c) (1998).  That 
evidence, an opinion of Dr. C. B., dated in May 1997, was 
submitted by the veteran's representative in support of the 
veteran's claim of clear and unmistakable error.  

Review of the supplemental statement of the case prepared by 
the RO reveals that this evidence was not addressed.  In this 
respect, the Board notes that the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") has recently held that "a remand by this 
Court or the Board confers on the veteran or other claimant, 
as a matter of law, the right to compliance with the remand 
orders.  We hold further that a remand by this Court or the 
Board imposes upon the Secretary of Veterans Affairs a 
concomitant duty to ensure compliance with the terms of the 
remand."  Stegall v. West, 11 Vet. App. 268 (1998).  The 
Court also held that "where, as here, the remand orders of 
the Board or this Court are not complied with, the Board 
itself errs in failing to insure compliance."  Id.

The Board notes that the veteran's accredited representative 
has requested the veteran's claim be remanded again for 
compliance with the June 1997 Remand.

In addition, the veteran was denied entitlement to specially 
adapted housing benefits under 38 U.S.C.A. § 2101(a) (West 
1991) in a rating decision dated in March 1998.  The 
veteran's accredited representative has submitted a 
statement, received at the RO in January 1999, disagreeing 
with this decision.  Because a notice of disagreement was 
filed with the previous denial, and no statement of the case 
has been issued this issue must be remanded to the RO for the 
issuance of a statement of the case.  38 U.S.C.A. § 7105; see 
Buckley v. West, No. 96-1764 (U.S. Vet. App. Dec. 3, 1998), 
Tablazon v. Brown, 8 Vet. App. 359, 361 (1995).

Although the Board regrets further delay, in light of the 
above, the Board is of the opinion that additional 
development is warranted.  In accordance with the statutory 
duty to assist the appellant in the development of evidence 
pertinent to his claim, the case is REMANDED for the 
following actions:

1.  The RO should review the issue of 
clear and unmistakable error in the March 
1986 rating decision in light of all 
applicable law and all additional 
evidence, including the physician's 
opinion submitted in May 1997.

2.  If any benefit sought on appeal, for 
which a notice of disagreement has been 
filed, remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  The supplemental statement of 
the case should address the issue of 
entitlement to a specially adapted 
housing.  The veteran and his 
representative should be advised of the 
steps necessary to perfect his appeal as 
to that issue.  While this case is in 
remand status, the veteran is free to 
submit additional evidence and argument 
on the questions at issue.  See Quarles 
v. Derwinski, 3 Vet. App. 129, 141 
(1992).

The case should then be returned to the Board for 
consideration of those remaining issues for which an appeal 
has been perfected.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



